294 F.2d 584
Peter A. CECH, Plaintiff-Appellant,v.MOORE-McCORMACK LINES, INC., Defendant-Appellee.
No. 13, Docket 26877.
United States Court of Appeals Second Circuit.
Sept. 28, 1961.

O. Raymond Basile, New York City, for plaintiff-appellant.
Paul Caherin, New York City (Dow & Stonebridge, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm in open court the district court's order of January 18, 1961 dismissing the plaintiff seaman's action pursuant to its pretrial order of October 19, 1960 providing for dismissal with prejudice unless plaintiff should appear within 90 days to execute general releases effectuating an earlier settlement of the action which was begun on September 23, 1955.  The pretrial order in question was entered by stipulation of the attorneys for both parties, and we find no question of the district court's authority under Rule 16(6) of the Federal Rules of Civil Procedure, 28 U.S.C.A., so to enforce this agreement.